DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4, 6-8, 14-17, 21-22 and 25 are objected to because of the following informalities: The claims have been amended to depend from a single claim, however they still recite “one of” in the preambles. Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Because of the claim amendments, there is no antecedent basis for “the second sensor assembly” in claim 14.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-10, 14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norwegian Patent Appllication 20150446 (4Subsea AS, hereinafter Subsea).
see 0012); a data processing system in signal communication with the first sensor assembly, wherein the data processing system is configured to estimate the condition of the subsea stack system based on measurements provided by the first sensor assembly (0011 et seq.); and a wireless transmitter 50 configured to wirelessly transmit electromagnetic signals representative of measurements provided by the first sensor assembly between the first sensor assembly and the data processing system (0086).
As concerns claim 10, Subsea discloses the system of claim 9, wherein the wireless transmitter is configured to communicate signals between the first sensor assembly and the data processing system across a wireless local area network.
As concerns claim 14, Subsea discloses the system of one of claim[[s]] 9

	As concerns claim 16, Subsea discloses the system of one of claim[[s]] 9 see claims 1-2).
	As concerns claim 17, Subsea discloses the system of one of claim[[s]] 9 figure 14).
	As concerns claim 18, Subsea discloses a method for monitoring a condition of a component of a well system located proximate to a seabed, comprising: measuring at least one of a vibration, an inclination, and a strain in a riser using a first sensor assembly 40 coupled to the riser; wirelessly via transmitter at 50); and using the data processing system to estimate the condition of a subsea stack system based on measurements provided by the first sensor assembly (0011 et seq.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-8, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subsea in view of US 2017/0298701 A1 (DeBerry et al.).
As concerns claim 1, Subsea discloses a system for monitoring a condition of a component of a well system located proximate to a seabed, comprising: a surface vessel 30; a riser 20 including an upper end coupled to the surface vessel and a lower end coupled to a subsea stack system 14; a telescopic joint 32 coupled to the riser proximal the upper end of the riser; and a data processing system in signal communication with the first sensor assembly, wherein the data processing system is configured to estimate the condition of the subsea stack system based on measurements provided by the first sensor assembly (0011 et seq.). Subsea lacks to expressly disclose a first sensor assembly coupled to the telescopic joint, wherein the first sensor assembly is configured to measure at least one of a vibration, an inclination, and a strain in the riser; nevertheless DeBerry et al. discloses a system for monitoring a condition of a component of a well system located proximate to a seabed having a first sensor assembly coupled to the telescopic joint, wherein the first sensor assembly is configured to measure at least one of a vibration, an inclination, and a strain in the riser (see at least 0104, sensors 314, 318 are coupled to the telescopic joint 358, and additionally discloses that the sensors may be coupled to any of the components of the riser assembly, see 0081 et seq.). It therefore would have been considered obvious to one of ordinary skill in the art prior to the effective filing to couple the sensors to the telescopic joint to obtain the predictable result of measuring desired parameters of the well system, in view of the disclosure of DeBerry et al.
As concerns claim 2, DeBerry et al. discloses the system of claim 1, wherein the first sensor assembly is located above a waterline (figure 12).
As concerns claim 6, Subsea discloses the system of one of claim[[s]] 1 0049).
As concerns claim 7, Subsea discloses the system of one of claim[[s]] 1
As concerns claim 8, Subsea discloses the system of one of claim[[s]] 1see the language of claims 1 and 2).
As concerns claim 15, DeBerry et al. discloses the system of one of claim[[s]] sensors 314, 318).
As concerns claim 21, Subsea discloses the method of one of claim[[s]] 18 see at least claims 1-2).
Claims 3 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subsea and DeBerry et al., and further in view of US 2009/0255683 A1 (Mouton et al.).
As concerns claim 3, the combination discloses the system of claim 1see figure 14 and 0065). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to locate a sensor assembly on the outer barrel of the slip joint to obtain the predictable result of monitoring the effectiveness of the compensation by monitoring the tension in the tubing string, in view of the disclosure of Mouton et al.
As concerns claim 25, Mouton et al. discloses the method of one of claim[[s]] 180065).
s 4, 11, 19, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subsea, DeBerry et al. and Mouton et al., and further in view of US 2008/0128138 A1 (Radi).
As concerns claim 4, the combination discloses the system of one of claim[[s]] 1 a tensioning system coupled to the surface vessel and the riser, wherein the tensioning system is configured to apply an adjustable amount of tension to the riser; and a control system in signal communication with the data processing system, wherein the control system is configured to adjust the amount of tension applied to the riser from the tensioning system based on the environmental conditions measured by the vessel sensor assembly or the condition of the subsea stack system estimated by the data processing system. Nevertheless, Radi discloses a vessel sensor assembly configured to measure one or more environmental conditions in the environment surrounding the well system, wherein the vessel sensor assembly is in signal communication with the data processing system wherein the environmental conditions comprises at least one of a heave of the surface vessel, a wind velocity, a wave velocity, and a sea current velocity (see at least 0092, also see figure 7) a tensioning system coupled to the surface vessel and the riser, wherein the tensioning system is configured to apply an adjustable amount of tension to the riser; and a control system 39 in signal communication with the data processing system, wherein the control system is configured to adjust the amount of tension applied to the riser from the tensioning system based on the environmental conditions measured by the vessel sensor assembly or the condition of the subsea stack system estimated by the data processing system (see figure 7, 0092). It would have been considered obvious to one of ordinary skill in the art prior to the effective filing to include the vessel sensor assembly (a part of Radi’s riser management system) to obtain the predictable result of continually applying optimum tension to the riser system based on the sensed data.
As concerns claims 11 and 19, the combination discloses the system of claim see figure 7 of Subsea, showing two sensors 40 and 41). Radi discloses  a tensioning system coupled to the riser, wherein the tensioning system is configured to apply an adjustable amount of tension to the riser; and a control system in signal communication with the data processing system, wherein the control system is configured to adjust, the amount of tension applied to the riser by the tensioning system based on the strain in the riser as estimated by the data processing system wherein the data processing system is configured to estimate a strain in the riser based on the measurements provided by the first sensor assembly and measurements provided by the second sensor assembly (see at least 0092 and figure 7). The combination lacks to expressly disclose ranges within a response time between five and fifteen minutes; nevertheless it would have been obvious to one having ordinary skill in the art prior to the effective filing, to contrive any number of desirable ranges for the claimed response times, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Refer to MPEP § 2144.05.
As concerns claim 22, the combination discloses the method of one of claim[[s]] 1see Radi at 0012); Subsea at figure 12, showing sensors 40 and 41) using the data processing system to estimate the condition of the riser based on the measurements provided by the first sensor assembly and the second sensor assembly, wherein the condition of the riser comprises a strain in the riser; and issuing an alarm in response to the measured environmental conditions and the strain in the riser, as estimated by the data processing system, surpassing a first predetermined degree of strain (see Radi, 0092).
As concerns claim 24, Radi discloses the method of claim 22, further comprising_ disconnecting the riser in response to changing environmental conditions is disclosed at 0006).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. International Publication WO 01/81164 A1 (Jordan) discloses a riser recoil control system for adjusting forces applied to a riser that comprises tensioners with air controlled valves and a sensor that provides a disconnect signal to adjust the forces applied to a riser by closing the valves. US 6,869,254 B1 (Kershman) discloses a riser tensioner and a sensor assembly for a tensioner that controls tension on the riser system. US 2008/0271896 A1 (Inderberg et al.) discloses a tensioning system including a telescopic joint 10 with attached sensors (see figure 2).



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/              Primary Examiner, Art Unit 3679